708 N.W.2d 425 (2006)
474 Mich. 1025
Gregory D. WILLIAMS, Plaintiff-Appellee,
v.
MACKIE AUTOMOTIVE SYSTEMS (DETROIT), TDS Logistics, Inc., and TDS Automotive U.S., Inc., Defendants-Appellants.
Docket No. 129568, COA No. 252972.
Supreme Court of Michigan.
January 30, 2006.
On order of the Court, the application for leave to appeal the August 16, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.